Case: 14-31024      Document: 00513180409         Page: 1    Date Filed: 09/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                            September 3, 2015
                                      No. 14-31024
                                                                              Lyle W. Cayce
                                                                                   Clerk
SPENCER FRANCHISE SERVICES OF GEORGIA, INCORPORATED,

               Plaintiff - Appellant

v.

WOW CAFE AND WINGERY FRANCHISING ACCOUNT, L.L.C.,

               Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:13-CV-4688


Before JOLLY, HIGGINBOTHAM, and DAVIS, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Spencer Franchise Services of Georgia, Incorporated
(“Spencer”) and Defendant-Appellee WOW Café and Wingery Franchising
Account, L.L.C. (“WOW”) entered into a contract to develop restaurant
franchises in the State of Georgia. Several years later, the parties’ business
relationship soured, and Spencer filed this suit against WOW. 1


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      WOW brought a counterclaim against Spencer, which the district court dismissed.
       1

WOW did not cross-appeal.
    Case: 14-31024    Document: 00513180409    Page: 2   Date Filed: 09/03/2015



                                No. 14-31024
      The district court concluded as a matter of law that the development
contract contained a typographical error that rendered the agreement absurd
as written. The district court therefore concluded that the parties had
committed a “clear mutual error” and ordered the rescission of the contract. As
a consequence, the district court entered summary judgment in WOW’s favor
on all of Spencer’s claims. Spencer now appeals. For the following reasons, we
vacate the judgment and remand for further proceedings.


                                      I.
      WOW Cafes are “American grill”-style restaurants located throughout
the United States. WOW owns the WOW restaurant concept, and it authorizes
and controls various aspects of brick-and-mortar WOW locations via franchise
agreements.
      In 2007, Spencer and WOW entered into the “Area Development
Agreement” (“ADA”) at issue in this case. Pursuant to the ADA, Spencer
promised to pay WOW $175,000 up front and open two WOW franchises in
Georgia. Spencer also promised to manage and provide support to WOW
franchise locations in Georgia, advertise WOW restaurants, and furnish
regular reports to WOW regarding the franchises’ performance. In return,
WOW granted Spencer the exclusive right and option to “establish, operate,
and/or provide guidance to multiple WOW Café Franchise businesses” in
Georgia, with the exception of two counties in the state. WOW promised not to
“establish or operate Wow Café Units” or “grant a franchise” in Georgia to any
entity other than Spencer, except as otherwise provided in the ADA. The ADA
gave Spencer the right to receive weekly operating fees and royalty payments
from Georgia franchise locations; broker fees for newly-opened franchises; and
advertising fees.


                                      2
    Case: 14-31024      Document: 00513180409        Page: 3    Date Filed: 09/03/2015



                                    No. 14-31024
      The dispute in this case revolves around a single word in Article 4.2 of
the ADA, which provides in relevant part:
      In addition to Developer’s obligation to open its own Franchise
      Units as described above, Franchisor shall, at a minimum, sell or
      cause some third party to sell the number of Franchise Units set
      forth on the Minimum Development Requirements, which is
      attached hereto as Schedule 2. 2

Critically, the ADA defines Spencer as the “Developer” and WOW as the
“Franchisor.” Thus, as written, the ADA obligates WOW – not Spencer – to sell
(or cause some third party to sell) a minimum number of franchise agreements.
      WOW’s business relationship with Spencer began to deteriorate around
2011. WOW claimed that Spencer failed to fulfill its contractual obligation to
inspect franchise locations and furnish certain data and reports. Accordingly,
WOW mailed Spencer a notice of default. WOW and Spencer also began to
dispute the handling of “non-traditional” restaurant locations. 3
      In response, Spencer accused WOW of breaching the ADA by failing to
sell the minimum number of franchises specified in Article 4.2 and Schedule 2
of the ADA. WOW responded that it had no such obligation under the ADA.
According to WOW, the word “Franchisor” in Article 4.2 is an obvious
typographical error; “Franchisor” should instead read “Developer.” Thus,
claims WOW, Spencer is the entity obligated to sell and open a minimum
number of WOW restaurants in Georgia, not WOW. WOW maintains that a
major purpose of the ADA was to carry out its business model of having
developers such as Spencer commit to sell and open a certain number of
restaurants in their exclusive territory.




      2 (Bolding and italicization added; underlining omitted.)
      3  The specifics of the “traditional versus non-traditional locations” dispute are
irrelevant to our disposition of this appeal.
                                           3
    Case: 14-31024    Document: 00513180409     Page: 4   Date Filed: 09/03/2015



                                 No. 14-31024
      Spencer, by contrast, maintains that the ADA means what it says.
Spencer asserts that WOW, not Spencer, is the entity obligated to sell a
minimum number of franchise agreements, as the plain text of Article 4.2
provides. According to Spencer, the contract contemplated that Spencer would
provide a substantial initial investment and support for WOW franchises.
Spencer contends that the deal would not have been worth the investment
unless WOW opened a number of franchises so that Spencer could collect
royalties and broker fees from those new restaurants.
      Spencer brought this suit against WOW, asserting claims for breach of
contract, fraud, negligent misrepresentation, detrimental reliance, breach of
fiduciary duty, violation of Georgia’s Sale of Business Opportunities Act, and
violation of the Louisiana Unfair Trade Practices and Consumer Protection
Act. Spencer also claims that it is entitled to an accounting in connection with
its breach of contract claim.
      Both parties filed multiple cross-motions for partial summary judgment.
The district court concluded as a matter of law that the word “Franchisor” in
Article 4.2 of the ADA was a typo. The district court believed that the contract
would be absurd unless the parties intended that word to be “Developer,” such
that Spencer, not WOW, had the obligation to sell a minimum number of
franchise agreements under the ADA. The district court therefore concluded
that the parties had committed a “clear mutual error” and ultimately ordered
the rescission of the contract. Because, in the district court’s view, none of
Spencer’s claims could proceed to trial in the absence of an enforceable
contract, the district court entered summary judgment in WOW’s favor on all
of Spencer’s claims. Spencer now appeals.
                                      II.




                                       4
     Case: 14-31024       Document: 00513180409          Page: 5     Date Filed: 09/03/2015



                                       No. 14-31024
       “We review the grant of a motion for summary judgment de novo,
applying the same standard as the district court.” 4 “The court shall grant
summary judgment if the movant shows that there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” 5
“When considering a motion for summary judgment, the court views all facts
and evidence in the light most favorable to the non-moving party.” 6


                                             III.
       WOW raised mutual error as a defense to Spencer’s contractual claims.
Under Louisiana law, which governs this dispute, “[a] contract is formed by
the consent of the parties established through offer and acceptance.” 7 Mutual
error may vitiate consent, 8 but only when the mutual error “concerns a cause 9
without which the obligation would not have been incurred and that cause was
known or should have been known to the other party.” 10
       “When a contract is reduced to writing an error may occur in the drafting
of the instrument so that the written text does not reflect the true intention of
the parties.” 11 “[U]pon proof that the error is mutual, that is, that neither party
intended the contract to be as reflected in the writing,” a court may either
reform the contract to express the parties’ true intentions or rescind the




       4 Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010) (citing Threadgill v.
Prudential Sec. Grp., Inc., 145 F.3d 286, 292 (5th Cir. 1998)).
       5 FED. R. CIV. P. 56(a).
       6 Moss, 610 F.3d at 922 (citing United Fire & Cas. Co. v. Hixson Bros. Inc., 453 F.3d
283, 285 (5th Cir. 2006)).
       7 LA. CIV. CODE ANN. art. 1927.
       8 Peironnet v. Matador Res. Co., 2012-2292, p. 19 (La. 6/28/13); 144 So. 3d 791, 807;

LA. CIV. CODE ANN. art. 1948.
       9 “Cause is the reason why a party obligates himself.” LA. CIV. CODE ANN. art. 1967.
       10 LA. CIV. CODE ANN. art. 1949.
       11 Peironnet, 144 So. 3d at 809 (quoting Saul Litvinoff, Vices of Consent, Error, Fraud,

Duress and an Epilogue on Lesion, 50 LA. L. REV. 1, 45-46 (1989)).
                                              5
     Case: 14-31024        Document: 00513180409          Page: 6     Date Filed: 09/03/2015



                                        No. 14-31024
contract. 12 The court may consider extrinsic evidence to determine whether a
mutual error occurred. 13 Mutual error is a factual, rather than legal,
determination. 14
       Based on the summary judgment record, we are persuaded that the
district court erred by concluding as a matter of law that it would be absurd to
read the Article 4.2 as written. We agree with the district court that, because
Article 4.2 is located in the paragraph of the contract that describes the
Developer’s obligations, it would be logical to replace the word “Franchisor”
with “Developer.” However, Spencer’s interpretation is also plausible. Spencer
produced competent summary judgment evidence that the parties intended the
ADA to mean what it says. Spencer’s sole shareholder submitted a declaration
under penalty of perjury describing a discussion he allegedly had with Paul
Ballard, a member of WOW, before finalizing the ADA. That declaration
suggests that both Spencer and WOW understood that Article 4.2 placed the
burden of selling a minimum number of franchises on WOW rather than
Spencer. 15


       12   Id. at 808-10 (quoting Litvinoff, supra note 11, at 45-46).
       13   Id. at 807 (“While testimonial or other evidence may not be admitted to negate or
vary the contents of a writing, in the interest of justice, that evidence may be admitted to
prove such circumstances as a vice of consent.” (internal quotation marks, brackets, citations,
and ellipses omitted)).
         14 See id. at 818 (“[W]e must review the record evidence and determine if the jury erred

in its factual conclusions regarding mutual error.”).
         15 That declaration reads, in relevant part:



       Mr. Ballard and I discussed whether it would be WOW or Spencer who would
       be responsible for selling franchise agreements in accordance with the list of
       “Minimum Development Requirements” set forth on Schedule 2.

       While we all were in the conference room, Mr. Ballard said that WOW intended
       that it was WOW’s responsibility under the document to sell the franchise
       agreements in accordance with Schedule 2. Mr. Ballard also said WOW
       intended that under the document it would be Spencer’s responsibility to
       develop an infrastructure to support the opening and operation of the franchise
       units that would result from WOW’s sale of those franchise agreements. Mr.
                                               6
    Case: 14-31024         Document: 00513180409         Page: 7     Date Filed: 09/03/2015



                                        No. 14-31024
      Spencer has also produced competent evidence that, during the five year
period after WOW and Spencer entered into the ADA, WOW sold franchise
agreements as contemplated by the written text of Article 4.2. In other words,
the record contains some evidence that the parties engaged in a course of
conduct consistent with the agreement as written. 16
      The summary judgment record also contains evidence that the ADA was
based on a template that WOW’s legal team drafted and used to create
development agreements with developers other than Spencer. The template
contains language that is identical to the disputed language of Article 4.2. A
factfinder could infer from that evidence that WOW intended Article 4.2 to
mean what it says.
      Thus, a factfinder should determine whether WOW, Spencer, or both
entered into the ADA suffering from error, specifically that “Franchisor” in
Article 4.2 should have read “Developer.” For these reasons, we vacate the
district court’s judgment and remand for further proceedings consistent with
this opinion.


      Ballard also said that WOW intended that the purpose of the provision in the
      document providing that Spencer would purchase two franchise agreements
      and promptly open them was to establish that infrastructure for the franchise
      agreements that WOW would be selling in accordance with Schedule 2. . . . .

      There is absolutely no way that I would have signed the document but for the
      statements of Mr. Ballard . . . because it would not have been a viable or
      prudent business decision for Spencer to take on the responsibility of selling
      45 traditional franchise agreements for 45 traditional WOW stores over the
      next 15 years. . . . .

      One of the main reasons I signed the document was because Mr. Ballard told
      me that WOW intended that it was WOW’s responsibility under the document
      to sell the franchise agreements in accordance with Schedule 2. Without Mr.
      Ballard telling me that WOW intended that it was WOW’s responsibility under
      the document to sell the franchise agreements in accordance with Schedule 2,
      I would not have signed the document.

      16   WOW disputes that evidence, but that dispute is for the jury to resolve.
                                               7
Case: 14-31024   Document: 00513180409   Page: 8   Date Filed: 09/03/2015



                          No. 14-31024
 VACATED and REMANDED.




                                8